Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 1 of 17 PageID 10613



                                  UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

  DISH NETWORK L.L.C.,                                   )       Case No. 8:16-cv-02549-TPB-CPT
                                                         )
                     Plaintiff,                          )
             v.                                          )
                                                         )
  GABY FRAIFER, TELE-CENTER, INC.,                       )
  and PLANET TELECOM, INC.,                              )
                                                         )
                     Defendants.                         )

             PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S REPORT AND
               RECOMMENDATION ON MOTIONS FOR SUMMARY JUDGMENT

             Plaintiff DISH Network L.L.C. (“DISH”) objects to portions of Magistrate Judge Tuite’s

  January 31, 2020 report and recommendation (Dkt. 246, “R&R”) to deny in part DISH’s motion

  for summary judgment 1 and deny Defendants’ motion for summary judgment. The MSJs concern

  DISH’s copyright infringement claim and Defendants’ breach of contract counterclaim.

                                            I.       INTRODUCTION

              The Magistrate Judge correctly determines that DISH is entitled to summary judgment on

  Defendants’ breach of contract counterclaim, which entirely disposes of that claim. (R&R at 51-

  57.) The Magistrate Judge also correctly determines that DISH is entitled to summary judgment

  on the first element of its copyright infringement claim because the undisputed facts establish that

  DISH owns valid copyrights in the Registered Works and Unregistered Works (collectively, the

  “Copyrighted Works”) that aired on the Protected Channels and that the Unregistered Works are

  not United States works and therefore need not be registered with the Copyright Office. (Id. at 5,

  9-45, 57.) 2 The Magistrate Judge, however, errs in recommending that a genuine issue of material


  1
      See Dkts. 146 (“DISH’s MSJ”), 146-1 (“DISH SOUF”), 150 (“Defs.’ SODF”), and 151 (Defs.’ Resp.”).
  2
      Capitalized terms are defined in the Magistrate Judge’s R&R and given the same meaning here.
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 2 of 17 PageID 10614



  fact precludes granting summary judgment with respect to the second element of DISH’s copyright

  infringement claim – that Defendants publicly performed the Copyrighted Works that aired on the

  Protected Channels. (Id. at 45-51, 57.)

         There is no dispute that sending the Protected Channels to the users of Defendants’ STBs

  constitutes a public performance of the Copyrighted Works aired on the Protected Channels. The

  Magistrate Judge, however, questioned whether Defendants are liable for that public performance

  or whether liability falls on the companies that sold the STBs to Defendants (the “STB Suppliers”).

  The Magistrate Judge erred in this regard because the Copyright Act and Supreme Court precedent

  makes clear that there can be multiple unlawful acts involved in the performance of a copyrighted

  work, and so long as the work reaches the public, each person engaging in each of the acts without

  authorization will have publicly performed the copyrighted work and thus be liable for copyright

  infringement. Therefore, it should have been a “one or the other” determination for the Magistrate

  Judge; Defendants may be found to have publicly performed the Copyrighted Works that aired on

  the Protected Channels even if the STB Suppliers are also found to have publicly performed the

  Copyrighted Works at some other point in the transmission process.

         The undisputed facts establish that the Protected Channels were transmitted to the users of

  Defendants’ STBs using content delivery networks or “CDNs” that were contracted for, paid for,

  and operated by Defendants. Whether Defendants acquired the Protected Channels from the STB

  Suppliers as Defendants allege – and which the Magistrate Judge deems the disputed material fact

  precluding summary judgment – is immaterial for purposes of determining Defendants’ liability.

  What is important is that Defendants, after purportedly acquiring the Protected Channels from the

  STB Suppliers, indisputably made their own transmission of the Protected Channels to the users

  of their STBs by means of Defendants’ CDNs, thereby infringing DISH’s right to publicly perform




                                                  2
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 3 of 17 PageID 10615



  the Copyrighted Works that aired on the Protected Channels.

         Defendants’ active involvement in transmitting the Protected Channels to the users of their

  STBs extends beyond Defendants’ operation of the CDNs, and while such conduct is not required

  to establish Defendants’ liability, such conduct is additional undisputed evidence that Defendants

  publicly performed the Copyrighted Works. The undisputed facts establish that Defendants’ used

  their servers to transmit or “push” the Protected Channels to Defendants’ CDNs. The undisputed

  facts also establish that Defendants used their software (referred to as middleware) to connect their

  users’ STBs to the Protected Channels transmitted by means of Defendants’ CDNs. Defendants

  caused the public performance of the Copyrighted Works aired on the Protected Channels and thus

  are liable for copyright infringement

                                    II.      LEGAL STANDARD

         The Magistrate Judge’s R&R may be accepted, rejected, or modified, in whole or in part.

  See 28 U.S.C. § 636(b)(1)(C); Fed R. Civ. P. 72(b)(3). The Court reviews de novo those portions

  of the R&R to which a specific objection is made. See id.; see also Kohser v. Protective Life Corp.,

  649 F. App’x 774, 777 (11th Cir. 2016) (“[W]here a litigant fails to offer specific objections . . .

  there is no requirement of de novo review.”) “A specific objection must ‘identify the portions of

  the proposed findings and recommendation to which objection is made and the specific basis for

  objection.’” Id. (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)).

                                          III.   ARGUMENT

         DISH respectfully objects to the Magistrate Judge’s finding and recommendation that there

  is “a genuine issue of material fact with respect to the Defendants’ alleged infringement, thereby

  precluding summary judgment for either side on this element of DISH’s copyright claim.” (R&R

  at 51.) The Magistrate Judge summarizes the perceived factual dispute as follows: “While DISH




                                                   3
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 4 of 17 PageID 10616



  submits that the Defendants used the CDNs to transmit channels . . . , the Defendants counter that

  such activity was accomplished by submitting requests to the STB Suppliers or Channel Providers,

  who then carried out the requested activities relative to the Protected Channels.” (Id. at 47.)

         The Magistrate Judge erred as the undisputed facts demonstrate that Defendants infringed

  DISH’s right of public performance regardless of any alleged activities that Defendants attempt to

  attribute to the STB Suppliers. That is – even accepting Defendants’ claim that the STB Suppliers

  provided initial internet links or “URLs” to the content and asked Defendants to engage the CDNs

  to have that content delivered to Defendants’ customers – Defendants transmitted the content using

  those CDNs and are therefore liable for violating DISH’s right of public performance. Defendants

  also have no evidence to support their attempt to pin the transmission of the Protected Channels

  on the STB Suppliers, which the record shows did nothing more than sell the STBs to Defendants

  some two years prior to the documented infringement.

         DISH also objects to the extent the Magistrate Judge found that Defendants’ Services “offer

  customers access to hundreds of Arabic-language channels.” (Id. at 5 [citing Defs.’ Resp. at 4].)

  The referenced material does not support this allegation; in fact, Defendants have no record of and

  are otherwise unable to identify the channels that aired on their Services or the time period during

  which these channels aired on the Services. (DISH SOUF 103.) The only competent evidence in

  the record concerns the Protected Channels that were transmitted on Defendants’ Services on more

  than 850 instances between June 25, 2015 and May 3, 2017. (DISH SOUF 39-40.)

  A.     The Undisputed Facts Establish That Defendants Infringed DISH’s Copyrights.

         The undisputed facts establish that Defendants infringed DISH’s exclusive right to publicly

  perform the Copyrighted Works that aired on the Protected Channels by transmitting that content

  to users of Defendants’ STBs by means of CDNs that were contracted for, paid for, and operated




                                                   4
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 5 of 17 PageID 10617



  by Defendants. Defendants’ allegation that the STB Suppliers sent the Protected Channels to their

  CDNs at their request, even if true, is immaterial because infringement of the public performance

  right is not limited to one act or one actor – Defendants are liable for their own transmission of the

  Protected Channels from their CDNs to users of Defendants’ STBs, regardless of any wrongdoing

  by the STB Suppliers in allegedly providing the Protected Channels to Defendants.

         1.        DISH’s Exclusive Right To Publicly Perform The Copyrighted Works.

         DISH holds the exclusive right to publicly perform the Copyrighted Works. (R&R at 37-

  44; see also 17 U.S.C. § 106(4) (granting right to publicly perform audiovisual works). To publicly

  perform means “to transmit or otherwise communicate a performance . . . to the public, by means

  of any device or process, whether the members of the public capable of receiving the performance

  . . . receive it in the same place or in separate places and at the same time or at different times.”

  17 U.S.C. § 101. To transmit a performance means “to communicate it by any device or process

  whereby images or sounds are received beyond the place from which they are sent.” Id.

             The Supreme Court in Aereo held that defendant Aereo infringed content owners’ right of

  public performance by streaming their broadcast television programming to Aereo’s subscribers.

  See Am. Broad. Cos. v. Aereo, Inc., 573 U.S. 431, 451 (2014). Aereo’s conduct was described as

  follows:

         Aereo sells a service that allows subscribers to watch television programs, many of which
         are copyrighted, almost as they are being broadcast. In providing this service, Aereo uses
         its own equipment, housed in a centralized warehouse, outside of its users’ homes. By
         means of its technology (antennas, transcoders, and servers), Aereo’s system “receive[s]
         programs that have been released to the public and carr[ies] them by private channels to
         additional viewers.” . . . It “carr[ies] . . . whatever programs [it] receive[s],” and it offers
         “all the programming” of each over-the-air station it carries.

  Id. at 442 (citations omitted).

         The Supreme Court found that “Aereo’s activities are substantially similar to those of the




                                                    5
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 6 of 17 PageID 10618



  CATV companies that Congress amended the [Copyright] Act to reach.” Id. CATV companies

  used antennas to receive local television broadcasts and coaxial cable to then carry the signals to

  the homes of subscribers, the purpose being to “amplif[y] and modulate[] the signals in order to

  improve their strength and efficiently transmit them to subscribers.” Id. at 439, 443-44. Under

  earlier Supreme Court precedent, the broadcaster was deemed to perform the television programs,

  but the CATV company serving as the intermediary and the viewer of the programming were not.

  Id. at 439-441 (citing prior decisions in Fortnightly and Teleprompter.) Congress amended the

  Copyright Act in 1976 to overturn these decisions: now “both the broadcaster and the viewer of a

  television program ‘perform’” and an intermediary “that acts like a CATV system itself performs,

  even if when doing so, it simply enhances viewers’ ability to receive broadcast television signals.”

  Id. at 441-442.

         The legislative history regarding the enactment of the 1976 Copyright Act supports Aereo’s

  finding that infringement of the public performance right is not confined to the content originator;

  instead, each party involved in the process of performing an audiovisual work is subject to liability:

         [T]he concepts of public performance and public display cover not only the initial rendition
         or showing, but also any further act by which that rendition or showing is transmitted or
         communicated to the public. . . . [A] broadcasting network is performing when it transmits
         . . . ; a local broadcaster is performing when it transmits the network broadcast . . . . [A]ny
         act by which the initial performance or display is transmitted, repeated, or made to recur
         would itself by a “performance” . . . .

         The definition of “transmit” . . . is broad enough to include all conceivable forms and
         combinations of wires and wireless communications media, including but no means limited
         to radio and television broadcasting as we know them. Each and every method by which
         the images or sounds comprising a performance or display are picked up and conveyed is
         a “transmission,” and if the transmission reaches the public in [an]y form, the case comes
         within the scope of clauses (4) or (5) of section 106.

  H.R. Rep. No. 94-1476, at 63-64 (1976); see Hubbard Broad., Inc. v. S. Satellite Sys., Inc., 593 F.

  Supp. 808, 813 (D. Minn. 1984) (“[A] transmission is a public performance whether made directly




                                                    6
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 7 of 17 PageID 10619



  or indirectly to the public and whether the transmitter originates, concludes or simply carries the

  signal. There is simply no practical basis for excluding certain transmitters from copyright liability

  based solely on their position in the distribution chain.”), aff’d 777 F.2d 393 (8th Cir. 1985).

           2.       Defendants Publicly Performed The Copyrighted Works.

           Defendants do not dispute that the Copyrighted Works that aired on the Protected Channels

  were made available to users of Defendants’ STBs. (DISH SOUF 41-42; Defs.’ SODF 41-42; see

  also R&R at 6-7, 46 [“Defendants do not meaningfully dispute that the Protected Channels were

  available through their set-top boxes . . . .”].)3 Rather, Defendants disclaim any responsibility for

  transmitting the Copyrighted Works to users of their STBs, instead pointing the finger at the STB

  Suppliers – albeit without any evidence that corroborates their testimony. (See, e.g., Defs.’ SODF

  70, 72, 75-77; R&R at 46-50.) Defendants publicly performed the Copyrighted Works, regardless

  of any wrongful conduct that Defendants attempt to attribute to the STB Suppliers.

           Defendants used content delivery networks or “CDNs” to provide their Services. (DISH

  SOUF 48-50; Defs.’ SODF 48-50; R&R at 46 [“Defendants do not meaningfully dispute . . . that

  they utilized CDNs as part of their business.”].) Defendants contracted for and paid for the CDNs.

  (DISH SOUF 53, 55, 62, 66; Defs.’ SODF 53, 55, 62, 66; R&R at 6-7.) Defendants operated the

  CDNs, as established by Defendants’ communications with the CDNs concerning Defendants’ use

  of the CDNs to deliver content to Defendants’ STBs – several referencing the Protected Channels.

  (DISH SOUF 56-60, 63-64, 68; Defs.’ SODF 56-60, 63-64, 68.) Defendants also acted on DISH’s



  3
    Defendants instead claim that the Network Declarations should not be considered “due to evidentiary considerations”
  raised in their motion to strike the declarations, which is an invalid argument because Defendants’ motion was denied.
  (Defs.’ SODF 41-42; Dkt. 187; see R&R at 10 n.5 [finding Defendants’ new evidence arguments already “addressed
  and rejected”].) Defendants also claim DISH’s expert is biased, but Defendants fail to establish any alleged bias – let
  alone bias that might warrant excluding the expert’s findings – and the screenshots of the Protected Channels attached
  to the expert’s report speak for themselves and are sufficient undisputed evidence of the transmission of the Protected
  Channels on Defendants’ Services. (Defs.’ SODF 39-42; DISH SOUF 39-42.) See Adams v. Lab Corp. of Am., 760
  F.3d 1322, 1335 (11th Cir. 2014) (finding expert bias arguments inappropriate for purposes of summary judgment).


                                                            7
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 8 of 17 PageID 10620



  infringement notices that were forwarded to Defendants from their CDNs, the result being that the

  streams of the Protected Channels were removed or disabled from the CDNs, albeit temporarily.

  (DISH SOUF 51, 61, 65, 87-88; Defs.’ SODF 51, 61, 65, 87-88.) Indeed, Defendants admittedly

  “owned or operated” the URLs that correspond with the Protected Channels transmitted using their

  CDNs. (DISH SOUF 54-55, 62, 67 [citing Defendants’ RFA responses].) 4 It makes no difference

  that Defendants operated the CDNs using information that Defendants purportedly requested from

  the STB Suppliers.

          The Protected Channels were transmitted to users of Defendants’ STBs through the CDNs.

  (DISH SOUF 39-42, 48 [citing, inter alia, evidence from DISH’s expert].) Defendants’ argument

  that their purpose in using CDNs as an alternative to the public internet was to improve the quality

  of the delivery of the Protected Channels, while perhaps true, does not alter the fact that the CDNs

  were used to transmit the Protected Channels. (Defs.’ SODF 39-42, 48.) See Aereo, 573 U.S. at

  441-442 (recognizing that an intermediary, between the broadcaster and viewer, “itself performs,

  even if when doing so, it simply enhances viewers’ ability to receive broadcast television signals”).

  In fact, it is not surprising at all that Defendants would expect improved quality of the delivery of

  the Protected Channels by transmitting the content through a CDN; that is why content distributors

  use CDNs to transmit content rather than rely exclusively on the public internet.

          The importance of Defendants’ CDNs cannot be understated: turning off the CDNs meant

  stopping the transmission of the Protected Channels to users of Defendants’ STBs. (DISH SOUF

  50.) For example, when Verizon terminated Defendants’ CDN services, Defendants contend that

  this “put us out of business” because “all our network was down[;] [a]ll our channels were down,



  4
   See also Dkt. 104, Defs.’ Am. Countercl. ¶¶ 4-26 (asserting claims for conversion and trespass that have since been
  dismissed, wherein Defendants alleged, among other things, “[t]hese URLs were the property of and in the possession
  of the Defendants”).


                                                           8
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 9 of 17 PageID 10621



  everything[;] [a]ll our service was down completely.” (Id. [citing quoted deposition testimony].)

  Defendants acknowledge that, if the CDNs are eliminated, the STBs are “no longer able to access

  channels” and “channels would not be sent to the set-top boxes.” (Id.) Even taking Defendants’

  version of the events as true – that is, the Protected Channels were acquired from Defendants’ STB

  Suppliers, pushed to Defendants’ CDNs to improve the quality of the streams, and then conveyed

  from Defendants’ CDNs to the users of Defendants’ STBs – this is clear evidence of Defendants’

  transmission of the Protected Channels.

           Defendants’ rebuttal that their Services did not depend on CDNs to transmit the Protected

  Channels because the public internet was another viable option misses the point. Defendants only

  used the content delivery services acquired from their CDNs to deliver the Protected Channels to

  users of their STBs; Defendants did not use the public internet. (Defs.’ SODF 50; DISH SOUF

  48-49.) Defendants elected to use the CDNs to transmit the Protected Channels and it is immaterial

  that the Protected Channels hypothetically could have been transmitted a different way. Relatedly,

  Defendants’ unsupported claim that the STB Suppliers made the Protected Channels available over

  the public internet is irrelevant because that is not how the Protected Channels were transmitted to

  users of Defendants’ STBs; 5 the Protected Channels were transmitted to users of Defendants’

  STBs using the CDNs that were contracted for, paid for, and operated by Defendants. (Id.)

           By controlling the operation of the CDNs, Defendants publicly performed the Copyrighted

  Works that aired on the Protected Channels. Under the Copyright Act, Defendants “transmit[ted]

  or otherwise communicate[d] a performance . . . to the public, by means of a[] device or process.”

  17 U.S.C. § 101 (defining perform publicly). A performance was transmitted because the images

  and sounds comprising the Copyrighted Works were “received beyond the place from which they


  5
   Just to be clear, there is no evidence that any of the STB Suppliers that purportedly provided the Protected Channels
  over the public internet did so with the authorization of any of the relevant copyright owners, including DISH.


                                                            9
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 10 of 17 PageID 10622



  are sent.” Id. (defining transmit a performance.) The Copyright Act does not define “the public;”

  however, Aereo and other case law makes clear that Defendants’ performance of the Copyrighted

  Works to users of Defendants’ STBs constitutes a performance to the public. Aereo, 573 U.S at

  448-449. The Court should grant DISH summary judgment on its copyright infringement claim.

  B.      The Magistrate Judge Erred When Finding A Fact Issue On Infringement.

          The Magistrate Judge erred by considering unsupported and irrelevant allegations made by

  Defendants, which to the extent they constitute or influenced the Magistrate Judge’s findings are

  objected to in accordance with 28 U.S.C. § 636(b)(1)(C) and Fed R. Civ. P. 72(b)(3).

          First, the statement that Defendants used “CDNs only to improve the quality of the content

  available through the set-top boxes,” which “arrive equipped with software or an application that

  points or links to channels already available on the internet” is flawed. (R&R 46-47.) Defendants

  used CDNs to transmit the Protected Channels to users of Defendants’ STBs, as established above.

  (DISH SOUF 40-42, 48; see supra Part III.A.2.) The undisputed facts establish that turning off

  the CDNs stopped the transmission of the Protected Channels. (DISH SOUF 50.) If Defendants’

  STBs “point[] or link[] to channels already available on the internet” (rather than the CDNs), this

  would not be true – transmission of the Protected Channels would not cease when the CDNs were

  eliminated. 6 Any increase in quality was because the Protected Channels were transmitted using

  Defendants’ CDNs rather than the public internet. The Magistrate Judge erred to the extent it was

  found that the CDNs only improved the quality of content already being transmitted to Defendants’

  STBs by means other than the CDNs. There was one way and only one way the Protected Channels

  were transmitted to users of Defendants’ STBs and that was through Defendants’ CDNs.


  6
    Likewise, the statement that “the STB Suppliers create the initial URLs that correspond to and render the Protected
  Channels” is incorrect. (R&R at 47.) Defendants acknowledge the URLs that correspond to and render the Protected
  Channels are the URLs that Defendants obtained from their CDNs, not the so-called initial URLs allegedly created by
  the STB Suppliers. (Id. [citing Dkt. 151-9 at 13-15]; see also Dkt. 151-7 at 6 and Dkt. 151-8 at 7.)


                                                          10
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 11 of 17 PageID 10623



         Second, to the extent that the Magistrate Judge construed Aereo as requiring evidence that

  Defendants used their own equipment (and not rented or leased equipment) to capture and transmit

  the Protected Channels from their source to users of Defendants’ STBs, that was error. (R&R at

  50.) Aereo found that the Copyright Act’s definition of public performance was satisfied because

  “[w]hen an Aereo subscriber selects a program to watch, Aereo streams the program over the

  internet to that subscriber.” 573 U.S. at 445-446. Whether Aereo itself went out and acquired the

  program that was streamed (as opposed to a third-party providing the program to Aereo to stream,

  as Defendants claim here), and whether Aereo owned the equipment used to stream the program

  (as opposed to equipment being leased from a third-party, as Defendants do here with the CDNs),

  were not facts the Supreme Court identified when finding the Copyright Act’s definition of public

  performance was met. Id.

         In fact, the legislative history pertaining to the Copyright Act of 1976 that introduced this

  broad right of public performance makes clear that “[a]ny act by which the initial performance or

  display is transmitted, repeated, or made to recur would itself be a ‘performance.’” H.R. Rep. No.

  94-1476, at 63 (emphasis added). The “any act” may also be accomplished by any means: “‘either

  directly or by means of any device or process,’ including all kinds of equipment for reproducing

  or amplifying sounds or visual images, any sort of transmitting apparatus, any type of electronic

  retrieval system, and any other techniques and systems not yet in use or even invented.” Id. at 64

  (emphasis added). Defendants’ unsupported allegation that the STB Suppliers sent the Protected

  Channels to Defendants’ CDNs, even if true, is immaterial because the undisputed facts establish

  that Defendants, by controlling the operation of the CDNs used to transmit the Protected Channels

  to users of their STBs, engaged in their own actions constituting a public performance.

         Third, though the Magistrate Judge states that Aereo and the other cases cited by DISH are




                                                  11
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 12 of 17 PageID 10624



  distinguishable, neither the Magistrate Judge nor Defendants discuss the language in the Copyright

  Act defining what it means to publicly perform, and do not identify any case law that supports the

  argument that Defendants’ conduct does not violate the right of public performance. Defendants’

  reliance upon Cartoon Network LP v. CSC Holdings, Inc., 536 F.3d 121 (2d Cir. 2008) is misplaced

  because Defendants did not merely offer equipment that a customer used to make an illegal copy.

  (Defs.’ Resp. at 10.) Rather, Defendants more closely resemble the streaming television services

  provider in Aereo. 7 The distinction has been summarized as follows:

           Aereo did not just provide equipment. It also provided access and the means to transmit
           the infringing material. . . . Aereo played an active role in the infringement. That role was
           to route infringing content to its users. True, its users would request the content, but they
           did not merely utilize Aereo’s service to store infringing content they obtained elsewhere.
           Aereo, not its users, provided the means to obtain and transmit copyrighted performances.
           Aereo’s involvement, in other words, was more than passive.

  BWP Media USA, Inc. v. T & S Software Assocs., Inc., 852 F.3d 436, 442 (5th Cir. 2017). CDNs

  themselves may be able to claim the status of a passive equipment supplier; Defendants were the

  customers controlling the operation of these CDNs and thus Defendants were actively involved in

  the public performance of the Copyrighted Works. See Aereo, 573 U.S. at 440-44; ALS Scan, Inc.

  v. Cloudflare, Inc., No. 16-cv-05051-GW, Dkt. 188 at 5-6, 13-14 (C.D. Cal June 1, 2017) (finding

  customers that sign up for, pay for, and use Cloudflare’s CDN services, which function by storing

  a copy of the customer’s content on Cloudflare’s domestic servers so that it can be more effectively

  accessed by others, were subject to liability for direct copyright infringement.)8


  7
   Cartoon Network is also distinguishable because the court only found the equipment supplier did not violate the right
  of reproduction and instead the customer was deemed to have copied the content; however, the court assumed that the
  equipment supplier transmitted the content for purposes of the public performance right at issue here. Id. at 133-34.
  8
    The Magistrate Judge finds Cloudflare is distinguishable because “the direct infringers created copies of the images
  at issue and uploaded those copies to their websites.” (R&R at 50.) The Cloudflare court, however, was not concerned
  with the images uploaded to the websites because these websites were hosted on servers abroad; instead, to find non-
  extraterritorial conduct the court looked at cache copies stored on Cloudflare’s domestic CDN servers and concluded
  that Cloudflare customers that “sign up, pay for, and utilize” Cloudflare’s services (as Defendants do with the CDNs
  here) are deemed to have “caused the infringing copies to be created.” Cloudflare, Dkt. 188 at 7-14.


                                                           12
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 13 of 17 PageID 10625



           Fourth, Defendants’ active involvement in the transmission of the Protected Channels goes

  beyond operating the CDNs and it was error to the extent the Magistrate Judge found otherwise in

  stating the STB Suppliers “would . . . push or transmit the Protected Channels through the CDN”

  and Defendants had no “knowledge or possession of . . . the servers and encoders being utilized to

  ‘push’ the channels.” (R&R at 47-48.) For example, servers used to push the Protected Channels

  to the Verizon CDN were assigned to Defendant Fraifer. (DISH SOUF 71-72 [citing documentary

  evidence].) Defendants do not dispute that these servers were used to push the Protected Channels

  to their CDNs, and Defendants’ mere denial that the servers were assigned to Fraifer fails to create

  a genuine issue of material fact. (Defs.’ SODF 71-72.)9 See Endurance Am. Specialty Ins. Co. v.

  United Constr. Eng’g, Inc., 786 F. App’x 195, 198 (11th Cir. 2019) (“[M]ere denials, lacking any

  supporting evidence, will not be enough to defeat a well-founded summary judgment motion[.]”).

  The Magistrate Judge erred to the extent it was found that Defendants were not involved in pushing

  the Protected Channels to their CDNs.

           Fifth, the Magistrate Judge does not take into consideration Defendants’ middleware used

  to connect Defendants’ STBs to streams of the Protected Channels transmitted using Defendants’

  CDNs. (DISH SOUF 73-74; R&R at 45-51.) Defendants claim to contest these facts, but do not

  provide any evidence to contradict DISH’s description of the middleware – a description that

  comes directly from Defendants’ own deposition testimony. (DISH SOUF 73-74, Defs.’ SODF

  73-74.) Defendants used the middleware and the CDN companies’ websites to update URLs and

  restart transmission of channels to users of their STBs, for example when an existing URL ceased



  9
    Defendants also admit using a server at their offices in Tampa to push channels to the Verizon CDN, but unlike their
  servers discussed above, Defendants claim – albeit without any support – that this server was only used for testing in
  connection with channels other than the Protected Channels. (DISH SOUF 69-70, Defs.’ SODF 69-70.) Given this
  admission, Fraifer’s denial of any “knowledge or possession of the technology” involved in encoding or pushing the
  content to Defendants’ CDNs is disingenuous. (R&R at 48.)


                                                           13
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 14 of 17 PageID 10626



  working. (DISH SOUF 75.) Defendants attempt to refute this fact by claiming the STB Suppliers

  updated the URLs; however, the testimony from Defendants’ employee is clear that he personally

  performed these tasks as part of his employment with Defendants; Defendant Fraifer deferred to

  that testimony when questioned on the middleware during his own deposition; and Defendants fail

  to offer any contrary evidence. (Id.; Defs.’ SODF 75.)10 While Defendants’ operation of the

  CDNs is sufficient to impose liability, Defendants’ push servers and middleware are further

  undisputed evidence of Defendants’ active role in transmitting the Copyrighted Works to users of

  Defendants’ STBs, thereby infringing DISH’s exclusive right to publicly perform these works.

          Finally, the Magistrate Judge erred in finding there was a fact issue concerning Defendants’

  infringement because Defendants provided at least some evidence to show the STB Suppliers were

  transmitting the Protected Channels and Defendants were merely middlemen passing information

  from the CDNs to the STB Suppliers. (R&R at 47-48.) Defendants’ alleged evidence – consisting

  of their unsupported deposition testimony and that of their employee, along with an agreement that

  Defendants had with an unrelated STB supplier – does not create a genuine issue of material fact.

          Defendants claim to have passed information from their CDNs to the STB Suppliers, and

  vice versa, but have not produced a single communication with the STB Suppliers. DISH served

  subpoenas on the CDNs that yielded a host of communications between Defendants and the CDNs,

  not one of which copied the STB Suppliers. (DISH SOUF 56-61, 63-65, 68, 72, 87 [citing exhibits

  comprising several hundred pages of communications].) Similarly, Defendants have not produced

  a record of even a single telephone call to or from the STB Suppliers. Defendants’ claim of having

  merely passed information between the CDNs and STB Suppliers, when no such communications


  10
    Defendants cite portions of Fraifer’s deposition where he claimed to have sought assistance from the STB Suppliers
  to remove or disable channels in response to infringement notices, whereas Defendants’ employee testified to having
  personally updated URLs to restart transmission of a channel, for example when a user of Defendants’ STB reported
  the channel was not working properly. (Defs.’ SODF 75; DISH SOUF 75.)


                                                          14
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 15 of 17 PageID 10627



  are shown to exist and should easily be shown by Defendants to exist, fails to raise a genuine issue

  of material fact. Solliday v. Fed. Officers, 413 F. App’x 206, 207 (11th Cir. 2011) (“Conclusory,

  uncorroborated allegations . . . in an affidavit or deposition will not create an issue fact for trial

  sufficient to defeat a well supported summary judgment motion.”). Defendants purchased STBs

  from the STB Suppliers and nothing more.

         The communications between Defendants and the CDNs also contradict Defendants’ story

  that the STB Suppliers had a hand in operating the CDNs. The communications include page after

  page of CDN customer support tickets, containing lengthy discussions of a technical nature, where

  Defendant Fraifer personally, and another employee and consultant hired by Defendants, discuss

  the transmission of content to and from the CDNs, including the Protected Channels. (DISH SOUF

  56-60, 63-64, 72.) Defendants’ testimony that the STB Suppliers relayed this information to them

  over the telephone, including long URLs, and Defendants then typed out that information and sent

  it electronically to the CDNs makes no sense, especially when considering the amount of back and

  forth between Defendants and the CDNs by email that could have easily copied the STB Suppliers.

  (Id.) Defendants’ allegation that references to “I,” “we,” and “our” in Defendants’ emails with the

  CDNs actually refer to the STB Suppliers is equally incredible. (Defs.’ SODF 72.) Defendants

  may not create a genuine issue of material fact by transforming a simple statement, for example “I

  can push stream fine from Gaby[’s] encoders in Germany . . . Gaby [is] testing it,” to mean that

  the STB Suppliers provided the Protected Channels and that Defendants have no knowledge or

  possession of the encoders or servers used to push the Protected Channels to Defendants’ CDNs.

  (DISH SOUF 72.) Defendants’ proffered testimony is “‘so fantastic, so internally inconsistent, or

  so speculative that it ha[s] no probative value.’” United States v. Davis, 809 F.2d 1509, 1513 (11th

  Cir. 1987).




                                                   15
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 16 of 17 PageID 10628



         As a last point, the Magistrate Judge erred by relying on Defendants’ previous relationship

  with Cressida as evidence of their relationship with the STB Suppliers. (R&R at 49-50.) Cressida

  allegedly sold PlanetiTV and ZaapTV branded STBs to Defendants (not the UlaiTV or AhlaiTV

  STBs at issue), and stopped selling those STBs to Defendants in 2012 (long before the documented

  infringement taking place between June 25, 2015 and May 3, 2017). (DISH SOUF 39-40, 76-77.)

  Furthermore, the Cressida agreement reflects a cost of $195 per unit, which allegedly included the

  channels, while the STB Suppliers only charged Defendants $35 or $50 for each unit acquired in

  2015. (Dkt. 151-23; DISH SOUF 99.) CDNs were not used with the STBs obtained from Cressida.

  (Defs.’ SODF 48.) Defendants’ previous relationship with Cressida is no evidence of Defendants’

  relationship with the STB Suppliers – which are different companies, that provided different STBs,

  during different time periods, for vastly different amounts, and that did not utilize any CDNs.

         Accordingly, Defendants’ claim of having merely passed information between the CDNs

  and the STB Suppliers that allegedly provided the Protected Channels fails to raise a genuine issue

  of material fact to preclude summary judgment. Solliday, 413 F. App’x at 207; Davis, 809 F.2d at

  1513. Regardless if Defendants’ alleged evidence is considered, the undisputed facts demonstrate

  that Defendants controlled the operation of the CDNs and thus infringed DISH’s right to publicly

  perform the Copyrighted Works.

                                       IV.     CONCLUSION

         The Court should modify the Magistrate Judge’s R&R to grant summary judgment in favor

  of DISH on the issue of Defendants’ copyright infringement. The remaining portions of the R&R

  that recommend granting DISH summary judgment on the issue of DISH’s copyright ownership

  and granting DISH summary judgment on Defendants’ breach of contract counterclaim should be

  accepted in full, with the exception of the objected to portion of the R&R at 5 discussed supra Part




                                                  16
Case 8:16-cv-02549-TPB-CPT Document 250 Filed 02/14/20 Page 17 of 17 PageID 10629



  III. (R&R at 10-44, 52-57.) The Court should rule on the outstanding issues the Magistrate Judge

  did not reach in the R&R, which include Defendant Fraifer’s individual liability, DISH’s monetary

  recovery, and DISH’s unopposed request for a permanent injunction.

  Dated: February 14, 2020
                                               /s/ Timothy M. Frank
                                               Joseph H. Boyle (pro hac vice)
                                               Timothy M. Frank (pro hac vice)
                                               HAGAN NOLL & BOYLE, LLC
                                               Two Memorial City Plaza
                                               820 Gessner, Suite 940
                                               Houston, Texas 77024
                                               Telephone: (713) 343-0478
                                               Facsimile: (713) 758-0146
                                               Email: joe.boyle@hnbllc.com
                                               Email: timothy.frank@hnbllc.com

                                               James A. Boatman, Jr.
                                               Florida Bar No. 0130184
                                               THE BOATMAN LAW FIRM PA
                                               3021 Airport-Pulling Road North, Suite 202
                                               Naples, Florida 34105
                                               Telephone: (239) 330-1494
                                               Facsimile: (239) 236-0376
                                               Email: jab@boatman-law.com

                                               Attorneys for Plaintiff DISH Network L.L.C.


                                  CERTIFICATE OF SERVICE

         I certify that on February 14, 2020, I electronically filed the foregoing with the Clerk of
  the Court by using the CM/ECF system, which will provide notice to Defendants.

                                               /s/ Timothy M. Frank
                                               Timothy M. Frank (pro hac vice)




                                                 17
